 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLoomis Courier Service, Inc. and General TeamstersLocal 439, International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers ofAmerica. Case 20-CA-11276March 31, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn February 18, 1977, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a brief and Respondent filedlimited exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the AdministrativeLaw Judge's rulings, findings, and conclusions' onlyto the extent consistent herewith.The Administrative Law Judge correctly foundthat Respondent did not wrongfully and coercivelythreaten that it would close its Manteca, California,branch for business reasons if the Union insistedupon its wage increase demands. There is no ques-tion but that the Manteca branch was in itselfeconomically a marginal operation which substan-tially increased costs would make unprofitable.Consequently, Respondent's comment that it wouldclose the branch should the Union insist on demandsthat would cause a marked increase in costs clearlyhad a proper basis in the economics of the situation.Thus, contrary to the position taken by our dissent-ing colleague, we find that Respondent's statementconcerning closing the Manteca branch was not aploy in the unlawful course of conduct whichRespondent ultimately pursued, but rather was alawful statement simply reflecting the economicoptions Respondent felt it faced when the commentwas made. However, for reasons given below, wefind, contrary to the Administrative Law Judge, thatRespondent discriminatorily discharged its employ-' The General Counsel contends that the Administrative Law Judge's"gratuitous remarks regarding the union's apparent lack of business acumenland its] colorful teamster language exhibit a bias which underlies" hisdecision. We have reviewed the record and find no support for the GeneralCounsel's contention.2 Donald F. Morrissey is the manager of the northern region.3 Steven Albert is the manager of the Manteca branch.San Francisco. Sacramento, Fresno, Salinas, and San Jose.The other branches in the region have separate agreements withdifferent locals of the Teamsters.6 All dates below refer to 1975 unless otherwise indicated.235 NLRB No. 60ees and that the question whether those who weresubsequently "rehired" were unlawfully deprived oftheir seniority should be resolved by the Board ratherthan deferred to arbitration by the parties.Respondent, a California corporation which isengaged in the delivery and pickup of variousbusiness documents, is organized in the southern andnorthern California regions,2with the latter consist-ing of branches at Manteca3and five other loca-tions.4The Union and Respondent were parties to acollective-bargaining agreement covering the Mante-ca branch.5On October 8, 1975,6 prior to itsexpiration at the end of that month, the parties held anegotiation session at which they discussed proposalsfor a new agreement submitted by the Union.7Atthis and ensuing sessions in early November, John-son took the position that the Union's wage propos-als were unacceptable to Respondent in view of theintense competition in the area and the poor finan-cial condition of the Manteca branch.8On November 19, Respondent sent the Union aletter along with its "final proposal" for a 2-yearagreement and again referred to its financial difficul-ties.On November 25, Respondent's vice president andgeneral manager, Robert Balck,9met with theManteca employees and attempted to persuade themto approve Respondent's "final proposal" by com-paring its higher wage rates with those paid by thecompetitors in the area. On December 13, theManteca employees voted to reject Respondent'sproposed agreement. Six days later, Respondentplaced the following advertisement in the "Employ-ment Opportunities" section of a local newspaper:"Drivers-Courier. Applications now being acceptedfor full and part time positions at our Manteca office...apply December 22, 23 ...Loomis CourierService ... ."On or about January 20, 1976,1° according to hisuncontradicted testimony, employee David Marablewas introduced by Respondent to "a man by thename of Wallace McNeice" who was to ride withhim that morning and 2 days later for the purpose oflearning his route.l7 The chief spokesmen were Earl P. Johnson, Respondent's vicepresident for personnel and labor relations, and Richard Parra, businessrepresentative of the Union.s As indicated by the Administrative Law Judge, Parra testified that, atone of the November meetings, Respondent stated that it "could not livewith the wage demand [of the Union l and as a result of that if l[it i had to, lit Iwould just close the facility."9 Morrissey and other management officials were also present.1o All dates below refer to 1976 unless otherwise specified." Marable also testified without contradiction that on February 6 hesaw McNeice make deliveries for Respondent within the Manteca area.534 LOOMIS COURIER SERVICEOn January 20, another negotiating session tookplace.12Respondent, which reiterated its financialproblems at the Manteca branch, increased its wageoffer while the Union asked that the Manteca ratesbe raised to achieve parity with the San Franciscobranch. At the conclusion of the session, the Unionagreed to permit Respondent to present its new wageproposal directly to the employees. Parra was thengiven a letter signed by Johnson which, inter alia,stated, "Your negotiating committee has not agreedto recommend acceptance of our final offer....[W]e must inform you that if this final offer is notaccepted [by the Courier drivers] we will be forced toclose the Manteca Branch and terminate"13thesedrivers.On January 21, in response to a notice posted byRespondent, about 15 to 16 Manteca drivers attend-ed a meeting conducted by Balck who once morereferred to the poor financial condition of thatbranch and its losing out to nonunion competitors.Balck also stated that, if the employees did notaccept Respondent's wage proposals, it would closethe branch and that the "employees would all be outof jobs ... and would be terminated." The employ-ees thereupon rejected the "last offer" of Respondentwhich was so notified later that evening. Accordingto Balck, Respondent then made arrangements forsupervisors from surrounding branches to familiarizethemselves with the various services that the Mante-ca branch was providing for customers in that area.On January 22, Balck sent Ace Hatton, presidentof the Union, the following telegram: "This is toserve as official notice that Loomis Courier Servicehas closed its [Manteca] office ...effective at 3:15p.m. today .... Failure of our employees to agreeto an acceptable contract leaves us no alternative. Allemployees will be terminated as they come off theirroutes this afternoon."The terminations took place at the designated timeand Respondent closed down its Manteca branchbut moved its operations just outside the Union'sjurisdictional area to Livermore, California, where itcontinued to serve its customers under the directionof Manteca Branch Manager Albert. According to12 Union Official Charles Ciolino appeared for the first time.'3 Balck testified that he had a conversation with Union RepresentativeCiolino wherein the former said that Respondent would not pick up ordeliver items within the Union's jurisdiction but would have employees fromother areas come in for the purpose of making interarea deliveries orpickups. Parra testified that he told Johnson that there would be problems ifRespondent operated within the geographic area served by the Union.14 In this connection, Balck testified that it would not have been feasibleto cut off all of Respondent's customers whom it had "previously servicedout of the Manteca office."15 In further questioning by the General Counsel as to whether Johnsonknew that Albert hired "over ten employees to work out of Livermore,"Johnson replied, "No, not at that time."Janet Roudebush, nee Janet Frazier, testified without contradiction thatshe was hired sometime in March to work out of Livermore.Balck, Respondent "hired a couple or a few tempo-rary people" to work on the routes formerly handledby the terminated employees.14However, Johnsontestified as follows in response to a question by theGeneral Counsel concerning an affidavit by Morris-sey: While he (Johnson) did not have firsthandknowledge as to whether Respondent hired approxi-mately 15 new employees to work out of Livermore,Johnson acknowledged that the affidavit, which hereviewed before its submission to the Board agent,contained a statement that "some number of employ-ees" were hired for that purpose.'5On the afternoon of January 22, Parra telephonedJohnson that he had heard that new men were beingtrained to operate the Manteca routes and that theUnion would take "some economic action" in theform of picketing against the Company if he ascer-tained that the report was true. Thereafter, picketingoccurred at Manteca, Fresno, and Sacramento, andfurther negotiation meetings on January 27 6 andFebruary 5 and 19 resulted in a new agreement andthe reopening of the Manteca branch on March 3?17A number of Respondent's "former" employeeswere called back to work at the Manteca branch butwere treated as "new hires" without any credit forsick leave, vacation, or other benefits which wereearned prior to their termination. When employeeWilliam Scott complained to Manteca ManagerAlbert that this policy was unfair, the latter respond-ed, "That's too bad. That's what you guys asked for."A number of grievances were filed by the recalledemployees to protest that policy.'8It is clear from the foregoing that Respondentterminated its Manteca employees in order to exertextreme pressure on them in support of its bargainingposition and continued to serve its customers afteradvertising for and securing a number of newemployees as replacements. By taking the drasticaction of discharging its employees for a coercivepurpose, Respondent unlawfully exceeded the limitsof permissible conduct which allow employers tocontinue to operate with replacements without dis-turbing the employees status of their regular workforce.'9Respondent's resort to the severe sanction of'6 On January 31, Respondent sent identical letters to the terminatedemployees which, inter alia, stated "as you know we are trying to retain allthe customers we can in the Manteca area by operating at the present time,from other areas so that if and when we can get back to work in Manteca wecan provide as many jobs as possible."17 Employee Bennie Collins testified that 16 of the original 19 routeswere restored at Manteca.18 As indicated below, the Administrative Law Judge found that thisissue should be deferred to arbitration on the basis of Collyer Insulated Wire,A Gulf and Western Systems Co., 192 NLRB 837 (1971).19 See Ottawa Silica, 197 NLRB 449 (1972), wherein a majority of theBoard found that a lockout and concomitant operation with replacementsdid not violate the Act. As Chairman Fanning took the dissenting position(Continued)535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa lockout, which involved the wholesale dismissal ofits Manteca employees and the continued operationof some or all of its Manteca routes with newemployees, constituted conduct which was inherentlydestructive of their rights and designed to frustratecollective bargaining.20Where, as here, an employ-er's conduct is so inherently prejudicial to employeerights, no other proof of antiunion motivation isneeded even if an employer introduces evidence thatits conduct was motivated by business considera-tions.21Although the Administrative Law Judgefound that Respondent originally intended to phaseout its Manteca operations and would have done sobut for the Union's picketing, the record clearlyshows that Respondent did continue to service many,if not all, of its customers from Livermore and didresume its operations at the Manteca location.Accordingly, we conclude, contrary to the Adminis-trative Law Judge, that Respondent discriminatorilydischarged its Manteca employees in violation ofSection 8(a)(3) and (1) of the Act.We turn now to the Administrative Law Judge'srecommendation that allegations concerning thedenial of seniority rights and related benefits bereferred to the parties, rather than the Board, forresolution under the arbitration clause of theircurrent collective-bargaining agreement.The Board in General American Transportation, 228NLRB 808 (1977), held that the Collyer doctrine isnot applicable in cases which involve alleged viola-tions of Section 8(a)(3) and (1) of the Act. It istherefore incumbent on us to resolve the questionwhether Respondent's "former" employees wereunlawfully deprived of their seniority rights andcredit toward their vacation, sick leave, and otherbenefits.As we have already found that the Mantecaemployees were discriminatorily discharged on Janu-ary 22, 1976, it follows that Respondent's conduct intreating recalled employees as "new hires" violatedSection 8(a)(3) and (1) of the Act and that they wereentitled not only to all available jobs and backpay,but also to preservation of their seniority rights andthe benefits based thereon. We shall therefore orderRespondent to offer those employees, who have notalready been asked to return to work, reinstatementto their former positions or, if those positions are nolonger available, to substantially equivalent posi-tions, dismissing, if necessary, any new employeeshired as replacements. If there are still not sufficienton the basis of Inland Trucking Co., 179 NLRB 350 (1969), enfd. 440 F.2d562, (C.A. 7, 1970), that said conduct was not permissible, he deems theexcessive conduct herein to be afortiori unlawful.20 See American Ship Building Co. v. N.LR.B., 380 U.S. 300, 309 (1965),wherein the Supreme Court declared that an employer's discharge of a"unionized staff' and its continued operation with replacements would beinherently "destructive of collective bargaining."available positions to reinstate all the terminatedemployees, we shall order Respondent to place thoseremaining on a preferential list. We shall also orderRespondent to make whole those employees whohave been reinstated or are entitled to reinstatementby restoring their seniority and related benefits andby payment to them of any earnings they may havelost for the period from their termination to theirreinstatement or offer of reinstatement, less their netearnings,22plus interest.23Finally, we shall order that Respondent makewhole those employees who are placed on thepreferential list by crediting them with seniority fortheir prior service and paying them their relatedbenefits, to which they would have been entitled butfor their unlawful termination, plus interest from thedate they should have received such benefits.As the unlawful conduct of Respondent is of suchserious nature and strikes at the very heart of therights intended to be protected by the Act, we shallissue a broad order requiring that Respondent ceaseand desist in any other manner from infringing uponthe rights of employees.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above,occurring in connection with its operations describedin section I of the Administrative Law Judge'sDecision, have a close, intimate, and substantialrelationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectuatethe policies of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondent, Loomis Courier Service, Inc., isan employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.21 See N.LR.B. v. Great Dane Trailers, Inc, 388 U.S. 26 (1967), andN.LR.B. v. Erie Resistor Corp., 373 U.S. 221 (1963).22 Backpay should be computed as set forth in F W. WoolworthCompany, 90 NLRB 289 (1950).23 Florida Steel Corporation, 231 NLRB 651 (1977). See, generally, IsisPlumbing & Heating Co., 138 NLRB 716 (1962).536 LOOMIS COURIER SERVICE2. General Teamsters Local 439, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By discriminatorily discharging its Mantecaemployees and thereafter treating those employeeswho were recalled as "new hires," Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board orders that the Respondent, LoomisCourier Service, Inc., Manteca, California, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in the Union bydischarging employees for the purpose of pressuringthem to accept its bargaining proposals while contin-uing to operate the Manteca branch with replace-ments.(b) Discouraging membership in the Union bydepriving terminated employees of their seniority,refusing to credit them with seniority from the dateof their original hire at the Manteca branch, andfailing to pay related benefits.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer those terminated employees, who havenot yet been reinstated, reinstatement to their oldpositions or, if those positions are no longer avail-able, to substantially equivalent positions, dismiss-ing, if necessary, any persons hired to replace thoseemployees. Place the remaining employees for whomjobs are not available on a preferential hiring list.(b) Credit the terminated employees with seniorityfrom the original date of hire at the Manteca branchand pay them the amount, with interest thereon, towhich they would have been entitled for sick leave,vacation, and other benefits in accordance with theirrestored seniority.(c) Make whole the terminated employees for lossof pay each may have suffered by reason of Respon-dent's discrimination, with interest thereon.24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e) Post at its branch in Manteca, California, copiesof the attached notice marked "Appendix." 24Copiesof said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's representative, shall be mailed to allterminated employees who have not been reinstatedand shall also be posted by Respondent, immediatelyupon receipt thereof, and be maintained by Respon-dent for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(f) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.MEMBER JENKINS, concurring in part and dissentingin part:I agree with my colleagues that Respondent violat-ed Section 8(a)(3) of the Act by terminating itsManteca office employees and thereafter by recallingthese employees as "new hires." Unlike my col-leagues, however, I find that Respondent also violat-ed Section 8(a)(l) of the Act by threatening to closedown the Manteca operation and to discharge itsManteca employees. My approach to this caserequires a somewhat more complete explication ofthe record facts than is provided either by theAdministrative Law Judge or by my colleagues.The Administrative Law Judge concluded thatRespondent's statement about closing the Mantecabranch and terminating the Manteca employees wasuttered "in an atmosphere totally void of antiunionanimus." He also concluded that the statement aboutclosing was premised on Respondent's honest evalu-ation of the economic facts of life surrounding theoperation of the Manteca branch and, therefore, wasa reasonable prediction of the undesired results thatmight flow from the Union's insistence on itsbargaining demands. Hence, the Administrative LawJudge reasoned, and my colleagues apparently agree,that the statement did not violate Section 8(a)(1) ofthe Act.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn passing on the propriety of the actual closing ofthe Manteca branch office in late January 1976, theAdministrative Law Judge again relied on the ab-sence of evidence of union animus and on theexistence of economic justification for Respondent'sconduct. The Administrative Law Judge also dis-agreed with the General Counsel's contention that,as evidenced by its continuation of negotiations for anew contract after the closing of the Manteca officeand by its eventual reopening of the Manteca officein March, Respondent had never intended a perma-nent closing of the Manteca branch. On this pointthe Administrative Law Judge concluded that Balck,Respondent's vice president and general manager,intended the closing to be permanent but wasunaware of the economic pressures the Union couldand would bring to bear on Respondent. Not untilthe Union demonstrated its economic power bypicketing several of the Respondent's northern Cali-fornia branches did Balck properly evaluate the riskto Respondent's business interests entailed by failureor refusal to reopen the Manteca branch. TheAdministrative Law Judge concluded, therefore, thatthe closing was not discriminatorily motivated andthat the General Counsel's case was built on littlemore than "suspicion and surmise."Contrary to the Administrative Law Judge, a fairreading of the record in this case warrants theconclusion that Respondent never intended a perma-nent closing of the Manteca branch. Rather, theclosing of the branch and the threat to close whichpreceded it were part and parcel of Respondent'snegotiating strategy and as such were intended topressure employees and the Union into acceptingRespondent's contract proposals. Examination of therecord evidence discloses the following facts whichsupport this conclusion.The record indicates, and the Administrative LawJudge found, that Respondent's six branch offices innorthern California are treated separately for ac-counting purposes but are functionally integrated.Thus, many of Respondent's customers do businessstatewide, pickup and delivery routes from onebranch often extend into the area of a second branch,and there is often physical interchange of databetween branch drivers at various designated pointsin the northern California region. In short, it isevident that Respondent must maintain a complete25 In his testimony at the hearing Balck conceded telling UnionRepresentative Ciolino that Respondent could not "cut off their statewidecustomers in the handling of documents going to and from the Mantecageographical area." (AUD, last paragraph in sec. III, c.)26 By early 1975 Respondent had not only restructured the Mantecaroutes, but had raised rates and made the first of several managerial changesat the Manteca office which were designed to improve its economicprospects.network of branch offices to satisfy the requirementsof its customers who operate statewide.25The record is also clear that the Manteca branchhad not been profitable, in comparison with otherbranch offices, for several years prior to the events inissue here. However, Respondent never approachedthe Union or raised the possibility of closing theManteca office until after negotiations commencedin the fall of 1975.26After a preliminary negotiating session on October8 when the Union presented its initial wage demands,the parties met on several occasions in early Novem-ber. At these sessions Respondent's chief spokesman,Earl Johnson, took the position that the Union'swage proposals were unacceptable because of thefinancial posture of the Manteca operation andbecause of the strong business competition Respon-dent faced in the Manteca area.27On November 19, Respondent sent its counterpro-posal to the Union's chief spokesman, Richard Parra.In a covering letter Respondent styled its offer as its"final proposal" for a new agreement. Respondentalso reviewed its disadvantageous competitive posi-tion, but noted that its offer amounted to an 8-percent increase in benefits. Respondent followed upits November 19 offer by meeting with employees onNovember 25 and discussing the economics of theproposed agreement. At no time during this meeting,however, did Respondent's officials refer to thepossibility of closing the branch.Despite Respondent's effort to win acceptance ofits proposal, on December 13 the Manteca employ-ees voted to reject the offer. On December 19,Respondent placed an advertisement in a localnewspaper soliciting applications for driver-courierpositions at the Manteca branch.During a negotiating session held January 20, 1976,Respondent, while reiterating its financial problemsat the Manteca branch, increased its November 19wage offer. The Union countered with its ownproposal which included a cost-of-living increase. Atthe end of the session, Respondent handed theUnion a letter which warned that rejection of theCompany's "final offer" would force it to close theManteca office and terminate the Manteca drivers.Union Representative Parra warned Respondent thatif it closed the branch, but attempted to continue itsoperations in the geographical area, there would beproblems with the Union. The record establishes27 There is little in the record to sustain the Administrative Law Judge'sconviction that Respondent at the outset of negotiations presented theUnion with an "abundance of data" indicating the tenuous economicviability of the Manteca branch. In fact, Balck admitted that Respondentnever gave the Union evidence of the wage and benefit cost factor at otherbranches, and the only figure given the Union concerning loss at Mantecawas a 12-cent loss on each revenue dollar.538 'LOOMIS COURIER SERVICEthat, on or about the same date in January, Respon-dent began assigning replacements to learn the routesserviced by the Manteca drivers. Thus, the uncon-tradicted testimony of Manteca driver David Mara-ble established that one Wallace McNeice wasdirected by Respondent to accompany Marable forthe purpose of learning his route. Marable alsotestified that after the closing of the Manteca branchhe saw McNeice servicing his former route.On January 21, Balck called a meeting of theManteca drivers to discuss the status of the negotia-tions. Balck restated Respondent's reason for balkingat the Union's wage increase proposal and remarkedthat Respondent's current wage offer would be its"last offer." He concluded the meeting by warningthat, if employees did not accept Respondent'sproposals, Respondent would close down the Mante-ca office and the "employees would all be out of jobs·..and would be terminated."Despite Balck's presentation, employees promptlyrejected the Company's offer. According to Balck,Respondent then made arrangements for supervisorypersonnel from other branches to familiarize them-selves with the various services that the Mantecabranch was providing for customers in that area.On January 22 Balck notified the Union bytelegram that the Manteca branch would be closedeffective that day and employees terminated as theycame off their routes. Balck assigned as the reasonfor closing the "failure of our employees to agree toan acceptable contract ... ."Although the closing of the Manteca branch officeand the termination of the Manteca drivers tookplace as scheduled, Respondent did not cease itsoperations in the Manteca area. To the contrary,Respondent merely moved to a temporary locationin a motel in Livermore, California, just outside theUnion's jurisdictional area. There Respondent con-tinued to serve its customers under the direction ofManteca Branch Manager Albert. The record indi-cates that Respondent ultimately hired between 10and 15 employees to service the Manteca routes andI of these employees, Janet Roudebush, testified thatshe was hired by Albert on February 1, on theunderstanding that she would be part time "until thestrike was settled."Picketing at the Manteca facility and at otherbranches commenced after January 22. On January27 the parties met and continued to bargain for anagreement covering the Manteca employees. Respon-dent improved its wage proposals and the Unionoffered a compromise wage package, but no agree-ment was reached.On January 29, Balck sent a telegram to allManteca employees inviting them to pick up theirpaychecks and "have lunch and discuss the MantecaCourier proposal with the Loomis negotiators ...who worked with your union representatives."On January 31, Respondent sent a letter to each ofits terminated Manteca drivers. The letter wasintended to convey "information relative to thecurrent status of ...negotiations," and reiteratedRespondent's position on the Union's wage de-mands. The letter concluded with the observationthat:[W]e are trying to retain all of the customers wecan in the Manteca area by operating, at thepresent time, from other areas so that if and whenwe can get back to work in Manteca we canprovide as many jobs as possible.Respondent and the Union continued to bargainfor a new contract throughout the early part ofFebruary. On February 20 employees accepted awage proposal and Respondent reopened the Mante-ca office in early March but recalled the Mantecaemployees as "new hires."As is evident from this recapitulation of the salientfacts of the case, whatever the economic difficultiesof the Manteca branch, because of the integratednature of the Respondent's business, the Mantecaroutes were indispensable to Respondent's efforts tomeet its customers' needs. In recognition of this fact,Respondent repeatedly increased its "final offer" toemployees in an effort to avoid interruption of itsservice to customers in the Manteca area. Contraryto the Administrative Law Judge, Respondent obvi-ously anticipated the prospect of economic action onthe Union's part and early on took steps to preparefor such an eventuality, as evidenced by its Novem-ber 25 advertisement for replacement drivers and itstraining of such drivers on Manteca routes. More-over, upon closing its Manteca office, Respondentimmediately opened an admittedly temporary officejust outside the Union's jurisdictional area fromwhich it continued to service the Manteca routes.Finally, any doubt about Respondent's purpose isdispelled by reviewing its conduct after January 22.Thus, while continuing to operate from a temporaryfacility manned by 10 to 15 new hires, Respondentcontinued to meet and bargain-as it had through-out-for a new collective-bargaining agreement withthe Union. Not only did Respondent meet with theUnion, it also made direct approaches to the termi-nated Manteca drivers as evidenced by its January29 invitation to employees to discuss "the currentstatus of negotiations." Accordingly, I conclude thatRespondent at all times intended to negotiate on itsown terms a new collective-bargaining agreementcovering its Manteca drivers. I am also persuadedthat in furtherance of its overall purpose Respondent539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreatened to close, and later closed, its Mantecabranch to compel acceptance of its proposals forsuch an agreement.As my colleagues point out, in American ShipBuilding Co. v. N.L.R.B., 380 U.S. 300 (1965), theSupreme Court held that an employer could lawfullylock out employees "for the sole purpose of bringingeconomic pressure to bear in support of his legiti-mate bargaining position." (380 U.S. 318.)28 TheCourt added the important disclaimer, however, thatit would "intimate no view whatsoever as to the[legal] consequences which would follow had theemployer replaced its employees with permanent... or even temporary replacement ...." (380U.S. at 308, fn. 8).Thereafter, in its decision in Inland Trucking Co.,179 NLRB 350 (1969), enfd. 440 F.2d 562 (C.A. 7,1971), cert. denied 474 U.S. 858 (1971), the Boardheld the employer's use there of temporary replace-ments during a lockout imposed to support theemployer's bargaining position violated the Act. Inenforcing the Board's decision, the Court of Appealsfor the Seventh Circuit discussed at length theSupreme Court's American Ship Building decision,supra, and its companion case, N.L.R.B. v. JohnBrown et al., d/b/a Brown Food Stores, 380 U.S. 278(1965). The circuit court also reviewed the criteria fordetermining the propriety of an employer's conductestablished by the Supreme Court in Great DaneTrailers, Inc., 388 U.S. 26 (1967) (i.e., when anemployer's discriminatory conduct can reasonablybe found "inherently destructive" of important em-ployee rights, no proof of antiunion motivation needbe established; on the other hand, when suchconduct has had "comparatively slight" adverseeffect on employee rights and the employer presentslegitimate and substantial business justifications forits actions, antiunion motivation must be proved).Upon consideration of these principles, the circuitcourt agreed with the Board that a lockout coupledwith the use of temporary replacements is inherentlydestructive of the employees' protected right tobargain collectively. Hence, a lockout under suchconditions may properly be found to violate Section8(a)(1) and (3) of the Act without further inquiry intothe matter of antiunion motivation.29In light of this precedent, I agree with my col-leagues that this Respondent's lockout and its con-comitant discharge of the Manteca branch driverswas inherently destructive of its employees' protectedright to bargain collectively and violated Section8(a)(3) of the Act. Inasmuch as I conclude thatRespondent never intended to terminate permanent-ly its Manteca operation, but instead closed itsManteca branch and discharged its Manteca driversto force acceptance of its bargaining proposals, I alsofind, contrary to my colleagues, that Respondent'swarning that the Manteca branch would be closedand Manteca drivers would lose their jobs was notbased on an honest evaluation of economic consider-ations and did not constitute mere "prediction of...undesired results." Rather, I find that thiswarning was not grounded on economic realities butwas uttered in support of Respondent's bargainingposition and was intended to pressure employees intoaccepting Respondent's offer. Accordingly, I wouldfind that it constituted a coercive threat in violationof Section 8(aX 1) of the Act.a2 This case differs from the ordinary lockout situation principally in thatRespondent temporarily removed its operation to a different physicallocation. However, given the nature of Respondent's business activities-theservicing of customers within the Manteca branch office area-this factordoes not alter the conclusion that the facts of this case are properly analyzedwithin the framework of the legal principles generally applicable to lockouts.Indeed, Respondent concedes as much. Thus, in its brief to the Administra-tive Law Judge, Respondent admits that its actions could be construed as alockout of the Manteca employees but maintains that in any event, absentdirect evidence of antiunion motivation, its conduct constituted a lawfuloffensive lockout.29 But, see, Ottawa Silica Company, 197 NLRB 449 (1972). There adivided majority (Members Kennedy and Penello, Chairman Miller concur-ring, with Members Fanning and Jenkins dissenting) applied a businessjustification test to the continued partial operation by an employer afterlockout using temporary replacements and declined to apply the InlandTrucking holding. See also Inter Collegiate Press, 199 NLRB 177 (1972), andJohns-Manville Products Corporation, 223 NLRB 1317 (1976).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Gen-eral Teamsters Local 439, International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, by discharging employees forthe purpose of pressuring them to accept ourbargaining proposals while continuing to operatethe Manteca branch with replacements.WE WILL NOT discourage membership in Local439 by depriving the terminated employees oftheir seniority, refusing to credit them withseniority from the date of their original hire atManteca branch, and failing to pay relatedbenefits.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights guaranteed them by Section 7 of the Act.WE WILL offer those terminated employees,who have not yet been reinstated, reinstatementto their old positions or, if those positions are nolonger available, to substantially equivalent posi-tions, dismissing, if necessary, any person hired toreplace those employees. We will place the re-540 LOOMIS COURIER SERVICEmaining employees for whom jobs are not avail-able on a preferential hiring list.WE WILL credit the terminated employees withseniority from the original date of hire at theManteca branch and compensate them for anyloss of pay or benefits they may have suffered byreason of the Company's discrimination againstthem, with interest thereon.All our employees are free to become or remain, orrefuse to become or remain, members of Local 439,or any other labor organization.LooMis COURIERSERVICE, INC.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: Thismatter was heard before me in San Francisco, California,on November 3, 4, and 5, 1975.' On April 6, GeneralTeamsters, Local 439, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America(herein called the Union or Local 439), filed a chargeagainst the Manteca branch of Loomis Courier Service,Inc. (herein called Respondent or Employer). A firstamended charge was filed on May 24 and a secondamended charge was filed on June 23. Respondent doesnot deny receipt of these charges and amended charges.2On June 30 complaint was issued alleging Respondent tohave violated Section 8(aXl) and (3) of the National LaborRelations Act, as amended (herein called the Act), in thatRespondent threatened employees by telling them that ifthey did not accept Respondent's last collective-bargainingproposal that Respondent's Manteca, California, branchwould be closed and thereafter fulfilling that threat bydischarging all of its drivers on or about January 22because of their membership in, or activities on behalf of,the Union. A third allegation relates to the Respondent'salleged discriminatory application of the "seniority" rightsof employees because of the employees union and/orconcerted activities. Respondent's answer, filed on July 20,acknowledged certain requisite jurisdictional data as al-leged in the complaint, but denied that it had committedthe alleged unfair labor practices.3All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examineI The relevant events giving rise to this dispute started in October of 1975and were concluded in July 1976. Hereinafter all dates which do not notindicate a year will refer to this specific time period.2 Respondent argued in its brief that the complaint was broader than thelast amended charge and thus allegations of the complaint not within theamended charge should be dismissed. The Board, with court approval, haspermitted the complaints to be broader than the charge. provided thealleged violations contained in the complaint grew out of the basic incidentset forth in the charges. N.L.R.. v. Fant Milling Company, 360 U.S. 301(1959); N.LR.B. v. Kohler Co., 220 F.2d 3 (1955).3 During the course of the hearing Respondent was permitted to amendits answer by pleading as an affirmative defense to the allegations containedin par. VIIl, the Board's Collyer doctrine of deferral to arbitration. Par. VIllalleges the Respondent violated the Act in that it denied certain seniorityand benefit rights to "rehired" employees because of their union activities.witnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and the Respondent.4Upon the entire record of the case and my observationsof the witnesses and their demeanor, I make the following:FINDINGs OF FACT51. THE BUSINESS OF RESPONDENTRespondent is, and at all times material herein has been,a California corporation with an office and place ofbusiness in San Francisco, California, where it is engagedin the business of transporting data processing media forvarious business entities from eight locations within theState of California. During the past calendar year, in thecourse and conduct of its business operations, Respondentreceived revenues in excess of $50,000 from the sale ofservices directly to customers located outside the State ofCalifornia. On the basis of these admitted facts, I herewithfind that the Respondent is, and at all times material hereinhas been, an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.11. THE LABOR OROANIZATION INVOLVEDThe Union is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesBriefly reiterated there are three allegations of wrongfulconduct with which we are here concerned: (1) a wrongfuland coercive threat to close; (2) discriminatory discharge ofemployees; and (3) discriminatory application of "seniori-ty" and fringe benefit provisions of the contract all becauseof union activities. The issue here then becomes whether,on the record made, the allegations of discriminatorymotivation have been proved as to the alleged threat ofclosure, the employee terminations, and the manner inwhich Respondent interpreted the seniority and benefitprovisions of the contract. For reasons more fully set forthhereinafter, I find that the General Counsel has failed toprove the allegations by a preponderance of the evidenceand shall recommend dismissal of the complaint.I General Counsel filed a motion to correct transcript on December 23,1976. The motion has not been opposed. The requested corrections appearto be reasonable and logical. The motion is herewith granted.I The facts found herein are based on the record as a whole and on myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits, with dueregard for the logic of probability, the demeanor of the witnesses, and theteachings of N.L R.B. v. Walton Manufacturing Company & Loganville PantsCo., 369 U.S. 404, 408 (1962). As to those witnesses testifying in contradic-tion to the findings herein, their testimony has been discredited, either ashaving been in conflict with the testimony of credible witnesses or because itwas in and of itself incredible and unworthy of belief. All testimony hasbeen reviewed and weighed in the light of the entire record.541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Background SettingThe Respondent herein should not be confused with theLoomis Armored Car Service, which is for the most partengaged in the business of transporting money fromvarious banking institutions to and from various businessestablishments. The Respondent here is engaged in a time-sensitive delivery and pickup of various business docu-ments of an urgent and confidential nature such as checksor data processing information and similar types ofdocuments. Respondent operates both nationally andinternationally and is directed by Bob Balck, the vicepresident and general manager of Respondent. During theperiod of time relevant to this matter, the Respondent hadtwo regions in California-the northern California regionand the southern California region. The northern Califor-nia region covers the area from Fresno to the north and iscomprised of six branch offices located at Salinas, SanJose, San Francisco, Sacramento, Manteca, and Fresno.The branch offices are headed by branch managers whoreport to their regional manager, who in turn, reports toBob Balck.The various branches are operated as separate anddistinct profit and loss centers although the routes of thevarious branches functionally intertwine. That is to say theSan Francisco route structures may go into the areas ofSacramento or Manteca, while the Fresno branch routesmight also go into the areas of Manteca and/or SanFrancisco. There may be a physical interchange of materi-als being delivered at a designated point between thedrivers of the different branches. Thus, Balck testified thatwhen the Manteca branch was first established it wasprimarily an interchange point between the more northernbranches and the southern branches of the northernCalifornia region.Each of the six branches in the northern region havecollective-bargaining agreements with the particular Team-sters local or organization that has jurisdiction over thegeographical area involved. The wage rates provided ineach of these various branch labor agreements differedwidely; i.e., San Francisco's union contract, the highestrate in the area, called for $5.16 per hour to be paid todrivers while the Manteca branch, which was the lowest inthe area, provided for $4.165 per hour. The other contractsprovided for various rates between these two figures, butwere not the same at any location.As indicated earlier, each of the branch offices areoperated as separate and independent profit and losscenters, and the credible and undisputed testimony andwritten evidence presented by Bob Balck clearly establish-ed that the Manteca branch was operating at a loss inspiteof the fact that it paid the lowest wage rate of any of thebranch offices. This stemmed from the following factswhich were carefully delineated at the hearing (and I amconvinced, were equally carefully explained to the Unionduring the course of the negotiations): (I) Manteca is amuch smaller metropolitan area than the other areas wherebranch offices are located. It had been originally establish-ed as a branch office primarily for the purpose of being aninterchange point. This was done some 10 years ago whenHighway 99 was the primary carrier of the north/southflow of traffic in the State of California and Manteca waslocated at a logical transfer point directly east of the SanFrancisco Bay area. Within the past 4 years a newhighway, Interstate 5, which is generally located some 30 or40 miles west of Highway 99 and which provides a muchmore efficient and direct north/south means of transporta-tion, has been completed. This fact has eliminated theManteca branch's value as an exchange point, and it wouldactually be out of the way for a driver to go to Manteca inorder to make an exchange with a driver from Stockton orSacramento. (2) Because of the lack of population density,as compared to the other branch offices, it is necessary forthe drivers to drive much greater distances between pointsof pickup and delivery which tends to increase the cost ofthe operation. (3) The presence of several nonunioncompetitors in the Manteca area which were able tounderbid Respondent in obtaining new business.Respondent's operational performance report (Resp.Exh. 2) indicates that for the fiscal year ending October 31,the Manteca branch operated at a loss of $13,534, withoutany allocation of overhead expenses for the actual cost ofoperating a branch at the regional and corporate levels.Testimony and figures are undisputed that for the fiscalyear ending October 31, the Manteca branch spent $1.04for each revenue dollar it took in, exclusive of allocatedoverhead not reflected in the operational performancereport.Respondent's Exhibit 2 further indicates that directwages amounted to 50.7 percent of each Manteca branchrevenue dollar, vacation pay accounted for 2.3 percent ofeach Manteca branch revenue dollar, paid leave accountedfor .5 percent of each Manteca branch revenue dollar, andwelfare costs (moneys paid directly to the Teamsters forhospitalization insurance and pension programs) amountedto 9.7 percent of each Manteca branch revenue dollar.These percentages total 64 percent or 64 cents of eachManteca branch revenue dollar being spent toward bar-gaining unit labor costs. These figures become significantwhen compared with similar bargaining unit labor costs inother branches; i.e., 56 percent for the San Franciscobranch, although it paid a higher wage, and 57 and 58percent, respectively, for the Sacramento and Fresnobranches, although they also paid a higher direct wage rate.C. The Bargaining SessionsAlthough there are no 8(a)(5) allegations in the com-plaint, I deem it relevant and significant to review thebargaining sessions between Respondent and the Union inan effort to ascertain with some degree of certainty themotives for Respondent's conduct.The labor agreement covering the Manteca branchexpired on October 31 and the first negotiating session,according to the credited testimony of Earl Johnson, washeld on October 8. While this was a preliminary andexploratory meeting, Johnson did testify that he explainedthe dire economic circumstances of the Manteca branch.Both Balck and Johnson testified that prior to negotiationsthey had discussed the "economics" of the Manteca branchand Balck had advised Johnson that increased labor costswould have to remain minimal, otherwise closing thebranch would have to be strongly considered. Even thoughthe Manteca branch was losing money, this was not a step542 LOOMIS COURIER SERVICEwhich Balck was anxious to take because of recentprocedures which he hoped would improve the financialpicture of Manteca.6Serious negotiating sessions were held on November 5, 6,12, and 13, at the division office in San Francisco, withEarl Johnson being the primary spokesman for the Re-spondent and Richard Parra, a union business agent, beingthe primary spokesman and negotiator for the Union.During these discussions, the Union was asking for anincrease from $4.165 per hour for drivers, to a minimum of$5.95 per hour -an increase of $1.785 per hour. Inaddition, the Union was requesting an additional 40 centsbeginning the second year of the contract and an addition-al 35 cents beginning the third year of the contract. Therewere also provisions for cost-of-living increases and im-provements in the welfare clauses which would haveincreased the Respondent's cost by $20 per employee permonth (see Resp. Exh. 7). The Sacramento branch hadsettled its new contract for an additional 25-cent-per-hourincrease for each year of a 2-year contract, and theCompany sought to resolve the Manteca branch on thesame basis. The Respondent's frustrations and concernswith the Union's apparent lack of business acumen areclearly set forth in Earl Johnson's letter to Richard Parra,dated November 19. (Resp. Exh. 9. Resp. Exh. 10 is thereferred to attachment of Exh. 9 setting forth a number ofRespondent's counterproposals to the Union, including thetwo 25-cent-per-hour wage increases.)On November 25, with full knowledge and withoutobjection by the collective-bargaining representative, BobBalck met with the rank-and-file employees of the Mantecabranch and discussed with them the serious economic andfinancial situation facing the Manteca branch in an effortto encourage their acceptance of the Respondent's mostrecent offer (contained in the November 19 letter, Resp.Exhs. 9 and 10). However, the employees rejected theRespondent's proposal and, because of the Christmasholidays, the parties deferred their next bargaining sessionuntil January 14.There was a minor mixup regarding whether the January14 date was established for purposes of discussing theLoomis Armored Car contract or the Loomis CourierService. (To which I have attached no particular signifi-cance nor sought to place the blame.) As a consequence,nothing was accomplished at this meeting. However, ameeting was arranged for January 20, which was attendedby Mr. Balck for the first time. In addition to the usualrepresentatives for the Union, including Dick Parra, therewas also present a Mr. Ciolino who participated in thediscussion.7Although the Company increased its wageoffer to 30 cents for each year of the 2-year contract, most8 A new branch manager had recently been named, unproductive routeswere being curtailed, and an increase in rates had been established.7 When the court inquired as to Ciolino's capacity or title, the witness,Bob Balck, responded as followed: "He was either president or secretary-treasurer of a union in Redwood City, and we were led to believe that theWestern Conference or somebody else had asked him to come into thenegotiating sessions at that time." This speculative or presumptive answerwent unchallenged by General Counsel.I According to the testimony of Balck, Ciolino's expression was set forthin much more expressive and colorful teamster language. Johnson corrobo-rated Balck's testimony and neither Collins nor Parra, both of whomtestified in this hearing, challenged the comment attributed to Ciolino.of the session was spent in acquainting Ciolino with theeconomic problems confronting the Manteca branch. TheUnion increased its demand by asking for wage parity withthe San Francisco branch. It was during this meeting thatCiolino commented that if conditions were as bad asexplained by Balck, he would not blame the Company forclosing the place down.? At the conclusion of the January20 negotiating session, Parra was given a letter written byEarl Johnson which summarized some of the difficultiesand the negotiating sessions that had been held betweenthe parties. The letter concluded with the followingparagraphs (see G. C. Exh. 2 for the letter in its entirety):In view of the circumstances we must inform you that ifthis final offer is not accepted we will be forced to closethe Manteca branch and terminate the courier drivers.We sincerely do not wish to take this course of actionand we stand ready to meet with you at any time todiscuss any reasonable alternatives, which to date havenot been presented to us.We urge and sincerely hope that the courier driverswill accept our offer so that we can all work towardimproving our position in the highly competitiveManteca courier market over the next 2 years.Balck testified that, as the meeting was breaking up, hediscussed with Ciolino the problems involved in shuttingdown the Manteca office, because it would not be possibleto cutoff their statewide customers in the handling ofdocuments going to and from the Manteca geographicalarea. Balck testified that Ciolino confirmed his understand-ing that pursuant to the Union's normal jurisdictionalpolicy, if the Company closed its office in the Mantecaarea, it would be permissible for employees of otherbranches to either pick up or deliver within the jurisdictionof Local 439, but that no pick ups and deliveries within thejurisdiction of Local 439 would be permitted.9D. The Manteca Branch Is ClosedOn January 21 Balck met with some 15 or 16 of thedriver employees as well as two of the wives.10 Accordingto Balck, after reviewing the financial and competitiveproblems faced by the branch, he advised the employeesthat the Company's final proposal, which he knew theemployees were going to consider, was as much as theCompany could offer and that, if it was not accepted, itwould be necessary to close the Manteca branch. DaveMarable, a General Counsel witness and former employeeof Respondent, corroborated Balck's version of what wassaid by him that evening when he was asked:9 Ciolino was not called to testify, and this conversation as asserted byBalck stands in the record undenied. However, I do not attach the samesignificance to this conversation as to the contending parties herein. Theunderstanding was certainly not a binding contract, and the Union wasalways free to change its mind or change its tactics. However, it issignificance in a consideration of the tactics of the Respondent Company infirst closing and then later reopening the Manteca branch office.io This meeting was again held with full knowledge and consent of theUnion. Parra was actually present before Balck started to talk and met againwith the employees immediately after Balck had concluded his presentationfor the purpose of taking a vote among the employees to ascertain if theywanted to accept the Company's final offer.543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. What did Mr. Balck say?A. In essence, they were giving us comparisonsbetween the operating costs the Company had tooperate under, and approximately the same informa-tion of some other competitive companies, and theywere trying to get across to us they could not afford togive us the raises we wanted.They said they were in bad financial shape and couldnot afford to give us what we wanted.They also said, Mr. Balck also said if we could notsee our way to accept the proposal that had been givenus on their part, that they would close the branch andwe would all be out of jobs; we would be terminated.Following the presentation by Balck, the employees metwith their union business agent, Parra, and rejected theRespondent's final offer. The Union position was thencommunicated to Balck that same evening. Balck testifiedhe then made the decision to close the office.JUDOE RASBuRY: Tell us the basis on which youmade the decision to close the office.THE WITNESS: It's very easy, sir. We were alreadylosing close to $50,000 a year. We had, in all good faith,attempted to keep the office open, and had offered farmore than we should have. We really should have goneinto the bargaining sessions saying, "There is no waywe can give anything." Instead of doing that, we triedto come up with something that would be fair andrealistic to the employees, and I think 7 percent underthe circumstances was more than so. We had laid ourcards on the table. We had talked about how bad ourproblems were. We had talked about all of this, and yethere the union and the employees were still saying theyhad to have more. They had to have more. And therewas no way I could pay it.I had no alternative but to go out of business in theManteca area.'IThereafter employees were notified that the office wouldbe closed on January 22 at 3:15 p.m. and a notice to thateffect was placed on the window of the Manteca office andsigned by the northern regional manager, Donald F.Morrissey (see G.C. Exh. 5). On January 23, Robert Balckadvised all regional branch managers, and sales personnel,that the Manteca office had been closed as of 3:15 p.m. onJanuary 22 (see Resp. Exh. 4). There was also undisputedtestimony that the Respondent actually sublet at least aportion of its former Manteca offices and moved out of thearea. However, they continued to try and service theircustomers in the geographical area by making deliveriesand by making pickups, but not both in the five-countygeographical areas serviced by Local 439.12 This was beingdone through the efforts of supervisors from other branchoffices and such extra personnel as they were able to hire.Tentative headquarters were established in Livermore,it The reference to losses of $50,000 a year related to the then currentfiscal year and is not to be regarded as inconsistent with the stated loss of$13,534 for the fiscal year ending October 31, 1975.12 The vague and imprecise rebuttal testimony of Janet Roudebush andDave Marable did nothing to establish a contrary conclusion.13 No improper conduct is to be inferred or concluded from thisCalifornia, which is approximately 35 to 40 miles west ofManteca and approximately the same distance east of SanFrancisco, in a Holiday Inn.E. The Postclosing ActivitiesAfter the Manteca branch was closed, Respondentquickly learned that the Union was not about to allow it tooperate free of union-generated interference and pres-sure.13 According to the testimony of Balck, he neverintended to reopen the Manteca branch, but when con-fronted with picketing at the Sacramento and Fresnobranches as well as certain harassment in the Mantecaarea, and the threat of extended picketing, he felt that hemight have to reconsider before allowing a $40,000-a-month revenue branch to jeopardize a $1 -million-a-monthstatewide operation. As a consequence, Company Repre-sentatives Bob Balck, Earl Johnson, and George Albertmet with the Union Representatives Dick Parra, AceHatten (the newly elected president), and Bennie Collinson January 27. At this meeting, the Company agreed toimprove their offer by moving up the effective date of thesecond-year increase from November 1 to July 1, 1976.According to Balck, there was some indication fromHatten that this improvement might provoke a settlement,but Respondent was again informed that the employeeshad rejected the proposal. On January 30, George Albertand Earl Johnson met with the employees and distributedtheir final checks. (See G.C. Exh. 6.)On February 2, Johnson talked to George Mock,president of the Joint Counsel of Teamsters in Sacramentoand first vice president of the Teamsters InternationalUnion, regarding Respondent's concern about the possibleextension of the picketing. As a result of this telephoneconversation, a meeting was arranged for February 5 inMock's office. Balck and Johnson attended for the Compa-ny, and Mock and Ace Hatten represented the Union. TheCompany was asking for Mock's assistance in keeping thepickets from being extended to other Loomis branches, butMock's only suggestion to correct that possibility was toreopen the Manteca branch office. Respondent made someminor realignments of their most recent offer to the Unionand submitted it, in writing, but this was again rejected bythe Union on or about February 13.Balck testified that the next contact was an invitationarranged by Mock for the company representatives to meetwith Bill Grami at the offices of the western conference ofTeamsters in Burlingame, California. According to Balck,it was made clear to him that unless some satisfactorysettlement was agreed to that the picketing would beextended. As a result of this meeting on February 19, asettlement was agreed to, and the employees beganreturning to work on March 3. (See Resp. Exh. I for a copyof the current labor agreement which resulted from theFebruary 19 meeting with Bill Grami.)'4statement. It was only logical that the Union would respond to the branchclosing by exerting some economic pressure and influence in an effort torecapture these bargaining unit jobs." No other instruments or documents were offered by either the GeneralCounsel or the Respondent relating to the terms and conditions of the544 LOOMIS COURIER SERVICEF. The Manteca Branch Is ReopenedWithin a few days after the Manteca Branch opened andthe "former" employees had been returned to work, theylearned that the Respondent was treating each of them as ifthey were new employees insofar as past service wouldhave entitled them to certain fringe benefits such as sickleave, vacations, etc. (See G.C. Exh. 4.) Respondentacknowledges that they did treat the "former" Mantecabranch employees as "new" employees, and Dick Parratestified that a number of grievances were filed by theemployees concerning their vacations and sick leave. Thesegrievances were handled under the grievance procedure ofthe current agreement (sec. 16, p. 16, Resp. Exh. i), andDick Parra, a union business agent, testified as followswhen questioned by General Counsel regarding the dispo-sition of these grievances:Q. What did the Board decide, if anything?A. Well, the Board finally came to the conclusionthat the grievances could not be decided simplybecause we could not take a position or neither theCompany nor the Union could agree on a position asfar as seniority was concerned, because vacation andsick benefits are looked upon as to the length of serviceyou have with the Company, and if you cannotestablish a seniority date, then there is no way you canresolve the grievance.The Union took the position that there was no breakin continuity as far as service was concerned, and theCompany took the position that there was a break incontinuity, that the people would be regarded as newhires.MR. SMULLIN: I have no further questions, yourhonor.JUDGE RASBURY: Let me ask a question beforeyour cross, Mr. Ross.Q. You used the term "board of adjustment." Isthat a grievance resolving committee provided for inthe contract?A. Yes sir, it is.AnalysisA. As to the Alleged ThreatThe General Counsel argues that Respondent eitherengaged in a lockout which it commenced by unlawfullyterminating the employees, or that- Respondent closeddown its Manteca branch temporarily while continuing tooperate its business as usual until the employees acceptedRespondent's wage proposal. In either case, the GeneralCounsel argues, the object of Respondent's conduct was toapply economic pressure upon the employees in support ofits bargaining position. General Counsel argues that: (a)because Respondent threatened to close its Mantecabranch if the employees did not accept Respondent'sbargaining position it violated Section 8(a)(1); and (b) byperfecting that threat, Respondent violated Section 8(aX3)and (1).dispute settlement other than the contract (Resp. Exh. 1). This would tend toprovide indirect corroboration of Earl Johnson's testimony that the contractwas intended to wrap up everything.The General Counsel first argues that if Respondentseeks to defend its course of conduct as if this were alockout permitted under the language of the SupremeCourt's decision in American Shipbuilding Co.,15 then theact of terminating the employees would make Respon-dent's conduct illegal. I would agree with this conclusion. Ido not believe that you can have a legal lockout afterhaving notified the employees that they are being terminat-ed. However, other than a moreover type of argument in itsbrief, there is no evidence to indicate that Respondent atany time regarded its actions at Manteca as being alockout.Respondent's testimony by Balck and Johnson clearlyestablishes that from the very first negotiations they soughtto impress on the union representatives the relatively pooreconomic position of the Manteca branch and the proba-bility that unless the Union was willing to settle forsomething "reasonable," the closing down of the Mantecabranch was a definite possibility. Incredible as it may seem,in face of the abundance of data submitted at the hearing(and I am convinced similarly presented to the employeesand to the union representatives throughout the negotiat-ing sessions from October to January), the General Coun-sel's witnesses would seek to convey the impression that thesuggestion of closing the Manteca branch was nevermentioned until the close of the January 20 bargainingsession. This, however, is not true as reflected in therebuttal testimony of Dick Parra, the union businessrepresentative, which follows:Q. When were you first advised that the Companywas considering closing the Manteca facility?A. I was first advised the Company was consider-ing closing on January 20.Q. How were you advised?A. Through a letter.Q. Either at that time or another time, did youdiscuss with any representative of the Company yourunderstanding of what you just said? [This questionwas related to the Company's operations within thegeographical area in the event there was a closing.]A. Yes, I did.Q. When, in relation to January 20 -the conver-sation you just described?A. I believe it was during one of the Novembermeetings. The question came up that the Companycould not live with the Union demand. The question inregard to closing the plant never really came up. Itcame up with respect to that the Company could notlive with the wage demand the Union was putting onthem, and as a result of that, if they had to they wouldjust close the facility. There was no way they couldoperate. They were losing.The Union responded by saying that -or Iresponded by saying something to the affect, "if youcan't operate at a loss, maybe you better close up." And'5 American Shipbuilding Co. v. N. LR B., 380 U.S. 300 (1965).545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI informed Mr. Johnson at that time, that if theCompany ever did anticipate closing, that as long asthey did not operate within the geographical area theteamsters had previously serviced with Loomis Courier,there would never be any problems.JUDGE RASBURY: This was in November?THE WITNESS: Yes sir, I informed them one time inNovember. This came up at two or three meetings.[Emphasis supplied.]This testimony by Parra, albeit inadvertent, clearlysupports the testimony of Balck and Johnson that thepossibility of closing the Manteca branch was discussedthroughout the negotiations. I herewith find that anyremarks, written or oral, made by Respondent at any or alltimes relevant and material to this dispute, were not idlethreats tending to interfere with, restrain, or coerce em-ployees, but rather were reasonable predictions of unde-sired results if the Union continued to hold to its intransi-gent position in face of the economic conditions of theManteca branch. Having found that these were reasonablepredictions, honestly made and supported by economicfacts, I shall recommend dismissal of paragraph VI of thecomplaint alleging Respondent to have unlawfully threat-ened employees.16B. As to the Motive for ClosingThere is not one scintilla of evidence attributing uniuonanimus to this Respondent.17 To the contrary, the evidenceis undisputed that each of the branch offices throughoutthe State of California is represented by a collective-bargaining agent and each of the contracts heretoforenegotiated with the Charging Party in this case has beenconcluded without incident. There is no prior history ofantiunion animus or unfair labor practices.As the Supreme Court pointed out in Darlington 8"action which has a foreseeable consequence of discourag-ing concerted activities generally does not amount to aviolation of Section 8(a)(3) in the absence of a showing ofmotivation which is aimed at achieving the prohibitedaffect." I have heretofore indicated that Respondent amplyjustified the discontinuance of its Manteca branch office.No union animus or employee discrimination has beenshown and there is basis for such an inference. The merefact that an employer closes a plant or discontinues anoperation at one location does not mean that it must ceasebusiness in that area. To the contrary, it will most oftenmean that the employer has the knowledge or ability toprovide the same or better services in a different mannerand in a more economical way. Nothing that was done bythe Respondent can be characterized as evidence of, ortending to have, a "chilling" effect on the employeesfreedom to engage in their Section 7 rights. I find thatRespondent had a legitimate and legal right, amply's See Kimberly Coal Company and Bull Run Mining Company, 173NLRB 1269 (1968), and cases cited therein, where the Board distinguishesbetween threats to close a plant and reasonable predictions that a plant willbe closed as a result of unreasonable demands. See also Birdsall ConstructionCompany, 198 NLRB 163 (1972); B. F Goodrich Footware Company, 201NLRB 353 (1973); Swift Textiles, Inc., 214 NLRB 36 (1974); and EmilyTweelJacobs, et a., d/b/a L Tweel Importing Co. 219 NLRB 666(1975).17 General Counsel's efforts in this regard consisted of testimony that 10supported by the evidence in this case, of economicjustification to close its doors of the Manteca branch officeand go out of business on January 22, 1976.The General Counsel argues that Respondent neverintended a permanent shutdown of the Manteca branch,and points to the fact that, within a week or 10 days,Respondent had engaged in further conversations with theUnion in discussions that might easily be characterized ascontinuation of the contract negotiations in an attempt tosettle the Manteca branch contract. As a matter of fact,this is exactly what happened on February 19, and thusconsideration must be given to General Counsel's argu-ment.Confronted with the credited testimony of Balck andJohnson regarding the reasons why Manteca was closedand their intended desire to have Manteca remain closed,and the overwhelming economic justification, I am con-vinced that Respondent intended the Manteca branch toremain closed.'9At the time of the closing the parties wereso far apart in the offer versus the demand that areasonable person would have difficulty in foreseeing asettlement. As indicated earlier herein, I am of the opinionthat Balck was not personally aware and was neveradequately informed of the critical and costly pressuresthat could be brought to bear by Teamsters Local No. 439and its brother locals on the statewide operation. When thepicketing conduct started spreading to the other branchesof Respondent, and this is undenied in the record, itbecame apparent to Balck that the nonprofit, inefficientManteca operation could jeopardize the entire LoomisCourier Service operation if the pickets were extended.Mock had said the only way to prevent extended picketingwas to reopen Manteca. Respondent reacted to the pres-sures of the Union and agreed to reopen the Mantecabranch office even though it was against their betterjudgment. In short, the widespread strength of the Unionproved to be stronger than the Respondent.General Counsel's case is built on suspicion and surmise,with a desire to substitute his judgment for that of theRespondent. In an atmosphere totally void of unionanimus, I have heretofore found that there was no threat ofclosing, but rather the closing was a legal and fullywarranted step taken after protracted but futile negotia-tions with the Union. I now find that the closing wasintended to be permanent and was not discriminatorilymotivated in violation of the Act.There remains for consideration, however, a resolution ofthe allegation regarding the treatment accorded the "for-mer" employees after the Manteca branch was reopened.years earlier (presumably at the time of the representative election),Respondent's Representative Johnson had encouraged employees not tovote for the Union; and a postcontract settlement agreement in this instantdispute in which a supervisor was alleged to have commented to anemployee with reference to the loss of fringe benefits, "You asked for it."18 Textile Workers Union v. Darlington Mfg. Co, 380 U.S. 263 (1965).19 Even though, as testified to by Balck, it may have been an unwisebusiness decision.546 LOOMIS COURIER SERVICEC. As to the Status of the EmployeesThe Board has long recognized that a breach of contractis not ipsofacto an unfair labor practice.20As can be foundin the legislative history, "The Senate amendment con-tained a provision which does not appear in Section 8 ofexisting law. This provision would have made it an unfairlabor pracitce to violate the terms of a collective-bargain-ing agreement or an agreement to submit a labor dispute toarbitration. The conference agreement omits this provisionof the Senate amendment. Once parties have made acollective-bargaining contract, the enforcement of thatcontract should be left to the usual processes of the law andnot to the National Labor Relations Board."2'In furtherance of this legislative policy, the Board hasdecided that it should not "assume the role of policingcollective-bargaining contracts between employers andlabor organizations by attempting to decide whetherdisputes as to the meaning and administration of suchcontracts constitute unfair labor practices under theAct." 22As has heretofore been indicated, there is absolutelynothing in the evidence to cast any doubt on the good faithof the Respondent in this disagreement. For that reasonRespondent persuasively and effectively argues that thereis nothing more involved here than the Respondent's good-faith interpretation of the contract with which the Union,in equal good faith, disagrees; thus this unfair laborpractice allegation should be dismissed. The Respondentargues that in any event this aspect of the case should bedeferred in accordance with the Board's Collyer23doctrineuntil the parties have resolved the matter in accordancewith the terms of the grievance and arbitration clauses ofthe contract.24Given the kind of setting we have in this dispute -nounion animus, no evidence of a per se violation such asrefusal to bargain, and no proof of interference with theemployees' Section 7 rights -I am inclined to feel that theRespondent's cited case of United Telephone,25wherein itwas said, "The Board is not the proper forum for partiesseeking to remedy an alleged breach of contract or to20 Wilsond &Co., Inc., 89NLRB310(1950).21 From the House conference report which can be found in I Leg. Hist.545-546 (1947).22 Consolidated Aircraft Corp., 47 NLRB 694, 706 (1943), enfd. in relevantpart 141 F.2d 785 (C.A. 9, 1944).23 Collyer Insulated Wire, A Gulf and Western Systems Co., 192 NLRB837 (1971).24 The contract provides for final and binding arbitration and theRespondent Company agreed to waive any time limitation defenses to thearbitration process.obtain specific enforcement of its terms," should result in adismissal of this allegation.26However, as I understand the Board's majority position,deferral to the arbitration process as enunciated in theCollyer, supra, line of cases has resulted in rescinding theearlier line of cases represented by United Telephone whichwould have kept the Board entirely out of the contractinterpretation area of industrial relations.27Because theAdministrative Law Judges are bound by the Decisions ofthe Board, I shall recommend that the allegations con-tained in paragraph VIII of the complaint be referred backto the parties for resolution under the arbitration clause oftheir current labor agreement and that the Board retainonly limited jurisdiction of this facet of the proceedingagainst the possibility that the matter is not resolved withreasonable promptness or the arbitration proceeding failsto comply with the Board's standards of fairness establish-ed under Spielburg Manufacturing Company. 28Upon the basis of the foregoing findings of fact and theentire record, I hereby make the following:CONCLUSIONS OF LAWI. The General Counsel has failed to show by apreponderance of the evidence that the Respondent unlaw-fully threatened to close the Manteca Branch Office.2. The closing of the Manteca Branch Office waspredicated solely on economic considerations and was voidof any antiunion discriminatory motives.3. The closing of the Manteca Branch Office onJanuary 22, 1976, was done with every intention and desireof Respondent for the action to have been a final andpermanent closing of the branch office.4. The Respondent and the Union have a currentlyeffective labor agreement which provides for final andbinding arbitration and, in accordance with Board policy,the purposes of the Act can best be effectuated if thatallegation in the complaint relating to the application ofvacations and sick benefits as affected by the employees'seniority be resolved by the parties under the contract.[Recommended Order for dismissal omitted from publi-cation.]25 United Telephone Company of the West and United Utilities, Incorporat-ed, 112 NLRB 779 (1955).26 See also the dissenting opinion of Board Member Kennedy in NedcoConstruction Corp., 206 NLRB 150 (1973).27 See, for example, Jemco, Inc., 203 NLRB 305 (1973). In this case, thereappears to be no union animus involved and a majority of the Board electsto defer a pure contract interpretation situation to the arbitration processrather than a straightforward dismissal of the complaint.2s 112NLRB 1080at 1082.547